Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
REASONS FOR ALLOWANCE
The claims 1-10 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 1, comprising “a refrigerant vapor outlet at a lower end of the refrigerant input pipe stretches below the liquid level of the liquid refrigerant” and “a section of the refrigerant output pipe extends upward from a bottom of the condenser box body and into the condenser box body to a distance above a lowermost end of the refrigerant vapor outlet at the lower end of the refrigerant input pipe.”  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 1 and all claims dependent therefrom patentable over art of record.  
The closest references to the present invention are believed to be as follows: Taylor (US 4,249,391) discloses a condenser box body (housing of 10); a refrigerant input pipe (38,56,54); a refrigerant output pipe (into 62); and a gas-phase region (above 14) exists between a liquid level (14) of the liquid refrigerant (12) and a top of the condenser box body, a refrigerant vapor outlet (54) at a lower end of the refrigerant input pipe stretches below the liquid level of the liquid refrigerant, wherein refrigerant vapor bubbles are liquified by the condensing coil in the gas-phase region, {DEHE-20017-USPT/01486167v1}5but fails to disclose a section of the refrigerant output pipe extends upward from a bottom of the condenser box body and into the condenser box body to a distance above a lowermost end of the refrigerant vapor outlet at the lower end of the refrigerant input pipe.  These above listed references all lack the specific structure and arrangement in claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  2/3/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835